Case 20-12225-elf          Doc 81     Filed 07/02/21 Entered 07/02/21 09:57:05          Desc Main
                                      Document      Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                           :
         Antonie S. Williams                     :      Case No.: 20-12225-elf
         Arelis A. Pizarro-Williams              :
                                                 :
         Debtor                                  :      Chapter 13

    ORDER GRANTING DEBTOR’S MOTION FOR AUTHORITY TO SELL REAL
                            PROPERTY

        AND NOW, this ___________________ day of _________, 2021, upon consideration of
the Motion for Authority to Sell Real Property filed by debtor, upon notice to all interested
parties, upon the filing, and any response thereto, and after a hearing before the Court and for
good cause shown, it is hereby

        ORDERED, that debtor is granted permission to sell his/her real property located at 112
Central Avenue, Morrisville, Pennsylvania 19067 (“Property”), free and clear of all liens, for the
sale price of $253,000.00, pursuant to the terms of a certain real estate agreement of sale dated as
of May 13, 2021, to the buyer(s) thereunder, Shakima Landsmark (“Buyers”), who have been
represented to be purchasing the Property at arms-length.

       The proceeds of the sale, including any funds held as a deposit made by or on behalf of
the Buyer, shall be distributed in the approximate following manner:

         1.       Ordinary and reasonable settlement costs, including,
                  but not limited to those related to notary services, deed
                  preparation, disbursements, express shipping, surveys,
                  municipal certifications, or any other such routine matters       $ 2,585.00
         2.       Liens paid at closing -                                           $ 189,916.75


         3.       Real estate taxes, sewer, trash and/or other such items           $ 6,200.00
         4.       Property repairs, if any                                          $       n/a
         5.       Real estate commission, at no greater than 6%                     $ 12,650.00
         6.       Attorney’s fees, if any                                           $       n/a
         7.       Any small (less than $300) allowances agreed to be made
                  to Buyer to settle any unforeseen dispute arising at
Case 20-12225-elf        Doc 81     Filed 07/02/21 Entered 07/02/21 09:57:05                Desc Main
                                    Document      Page 2 of 2



                settlement                                                              $       n/a
        8.      Other                                                                   $       n/a
                TOTAL                                                                   $ 48,097.97

       This Order is contingent upon all liens and mortgages, including those held by
Pennsylvania Department of Revenue, Quicken Loans, and EnerBank USA being paid in full at
closing subject to a proper and accurate payoff at the time of sale. The lien will otherwise
remain on the property unless paid in full.

        After paying all liens in full and all costs of sale, the title clerk shall pay to William C.
Miller, Chapter 13 standing trustee, any amount remaining after Debtors have received their
exemption of $50,300.00.

         The title clerk shall fax a completed HUD-1 or settlement sheet from the closing directly
to the trustee immediately upon the close of the settlement, and the trustee shall promptly notify
the title company of his approval or objections to the sums to be disbursed.

        Upon trustee approval, the title clerk shall fax a copy of the disbursement check to the
trustee, and shall immediately transmit the actual disbursement check to the trustee by overnight
courier.

       Debtor may convert this case to one under Chapter 7. In the event the case is converted
to Chapter 7, any funds remaining in the possession of the standing trustee shall be transferred to
the appointed Chapter 7 trustee.

      Per Bankruptcy Rule 6004(h), the 14 day stay as to effect of this Order is hereby waived.




                                                BY THE COURT

                                                ____________________________________
                                                HONORABLE ERIC L. FRANK
                                                BANKRUPTCY JUDGE
